Name: 76/699/EEC: Commission Decision of 28 July 1976 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  economic policy;  agricultural policy;  agricultural structures and production; NA
 Date Published: 1976-08-27

 Avis juridique important|31976D069976/699/EEC: Commission Decision of 28 July 1976 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic) Official Journal L 236 , 27/08/1976 P. 0033 - 0033COMMISSION DECISION of 28 July 1976 on the implementation of the reform of agricultural structures in the Netherlands pursuant to Council Directive 72/159/EEC of 17 April 1972 (Only the Dutch text is authentic) (76/699/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 20 April 1976 and 16 June 1976 the Government of the Netherlands notified, pursuant to Article 17 (4) of Directive 72/159/EEC, Decisions 152 and 160 of the Board of the Foundation for the Administration of the Agricultural Development and Reorganization Fund amending Decision 125 on farms suitable for development; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned Decisions, the existing provisions in the Netherlands for the implementation of Directive 72/159/EEC, which form the subject of Commission Decisions 75/7/EEC (2), 75/645/EEC (3) and 76/483/EEC (4), continue to satisfy the conditions for financial contribution by the Community towards common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas Decision 125, as amended by Decisions 152 and 160, now meets the requirements of Directive 72/159/EEC, and in particular of Article 4 (1) thereof; Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Having regard to Decisions 152 and 160 of the Board of the Foundation for the Administration of the Agricultural Development and Reorganization Fund, the provisions for the implementation of Directive 72/159/EEC in the Netherlands after 30 June 1976 continue to satisfy the conditions for a Community financial contribution towards common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 28 July 1976. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 2, 4.1.1975, p. 32. (3)OJ No L 286, 5.11.1975, p. 19. (4)OJ No L 138, 26.5.1976, p. 20.